Citation Nr: 9924840	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-44 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from November 7, 1996.  

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1969 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence shows that from June 1996, the appellant is 
unable to obtain or retain employment due to his service-
connected PTSD.

3.  The probative evidence shows that prior to June 1996, the 
appellant's PTSD was manifested by a severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and a severe impairment in the 
ability to obtain or retain employment.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD from 
June 1996 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. §§  3.102, 4.3, 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for a 70 percent evaluation for PTSD prior 
to June 1996 have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.132, Diagnostic Code 
9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the pertinent evidence of record, the RO granted 
service connection, in pertinent part, for PTSD in April 
1984, assigning a disability rating of 10 percent.  This 
decision was not appealed.  

On March 14, 1991, the appellant filed a claim for an 
increased evaluation of his service-connected PTSD.  

In August 1991 the appellant underwent a VA examination 
complaining of depression, anxieties, panic attacks, fatigue, 
and mental confusion.  The appellant reported that his 
symptoms consisted of social isolation as well as severe 
anxiety.  The appellant reported that he would be able to go 
to church but that he would not interact much with people and 
would try to avoid them.  He reported depression with 
suicidal ideation.  However, he also reported that he had 
never attempted to harm himself.  The appellant described 
experiencing extremely intrusive thoughts and vivid memories 
of Vietnam triggered by helicopters and car backfires; 
however, he stated that he would never lose complete touch 
with reality.  He also reported an increased startle response 
and weekly nightmares.  

The veteran reported excessive sleeping and extreme fatigue.  
The appellant also complained of mental confusion, anger, and 
irritability with occasional homicidal ideation.  The 
appellant stated that he was unable to function at work aside 
from menial work because of lack of energy and constant 
exhaustion.  He also reported an inability to maintain 
household duties because of extreme exhaustion at the end of 
the day.  

The veteran reported that his children were under the care of 
others because he did not have the physical energy to care 
for them and work.  The appellant opined that he probably 
would have been let go from his current job if it had not 
been for his previous good work record.  He also opined that 
he did not think that anyone else would want to employ him in 
light of his condition.  

On examination, the appellant's affect was subdued and 
moderately depressed.  Thought processes were coherent and 
organized with no tangentiality or circumstantiality.  
Thought content was relevant.  The appellant was noted as 
having suicidal ideation and vague thoughts of homicidal 
ideation but not to the degree of homicidal or paranoid 
ideation.  Cognition was found to be generally excellent and 
insight and judgment appeared good.  The appellant was 
diagnosed, in pertinent part, with PTSD and major depression.  
His highest level of functioning was concluded to be poor to 
fair.  

The examiner concluded that the appellant was moderately 
impaired socially and moderately to severely impaired 
occupationally.  The examiner concluded that the appellant 
was correct in his assessment that the only reason he was 
retaining his current employment was due to his long history 
with the company and the goodwill of his employer.  The 
examiner further concluded that his employability elsewhere 
was highly doubtful.  

In October 1991 the RO assigned a 30 percent disability 
rating for PTSD, effective March 14, 1991.  This decision was 
not appealed.  

In October 1995 the appellant underwent a VA examination to 
review his psychological condition.  The appellant reported 
being exposed to traumatic events while in Vietnam, including 
seeing people around him get killed from booby traps.  The 
appellant reported suffering a nervous breakdown following 
his discharge from service and having been in therapy 
intermittently since that time.  

The appellant reported an approximately five year history of 
chronic fatigue syndrome.  The appellant reported feeling 
"burned out" to the extent that he was finding it difficult 
to follow the best dietary regimen by seeking other foods, or 
going to health food stores.  The appellant reported that his 
wife had died in 1989, and that he had subsequently found two 
close friends to take care of his two daughters during the 
week.  He reported that he would see his daughters on the 
weekend.  The appellant reported that he was about to lose 
his job at the Long Beach Shipyard because it was about to 
close down.  The appellant reported that he had been on light 
duty for several years but had recently been placed back on 
full duty.  

The appellant reported having "nightmares of moderate, 
severe anxiety," and depression.  The appellant stated that 
he would force himself to interact with people in spite of 
the anxiety and depression.  The examining physician noted 
that his condition was complicated by and overlapped with his 
chronic fatigue syndrome.  The appellant reported sleeping 
ten to twelve hours a night but reported feeling fatigue 
after two hours of being awake.  The appellant reported still 
feeling shock from loud noises because they reminded him of 
Vietnam.  

The appellant also reported a history of chronic nausea which 
he reported had begun after he witnessed two friends being 
blown up by a booby trap.  The appellant also reported that 
he recently had been having increasing trouble with thinking 
clearly.  The appellant proceeded to state that he continued 
to have rage inside of him, and that it bothered him when he 
would get angry with his children.  He also reported feeling 
panicky and claustrophobic when in a traffic jam or in an 
elevator.  

On mental status examination the appellant was alert, 
cooperative, and pleasant.  His speech was somewhat slow and 
he was described as seeming tired.  His associations were 
noted as tight.  He often discussed Vietnam, and then 
returned to discussing his chronic fatigue syndrome.  He 
looked somewhat depressed and his facial expressions were 
constricted.  There was no evidence of hallucinations or 
delusions, and there was no evidence of assaultive or 
suicidal ideations noted.  On cognitive examination, the 
appellant did "quite well."  The appellant was found to be 
fully oriented at all times.  It was also noted that his 
memory was good.  The appellant was diagnosed with major 
depression, PTSD, and chronic fatigue syndrome.  

In February 1996 the RO continued its 30 percent evaluation 
for PTSD.  The appellant filed a timely notice of 
disagreement with regard to this decision.  

Treatment notes from the Long Beach, California VA Medical 
Center (VAMC) between July 1996 and December 1996 indicate 
that the appellant was being treated by psychiatry for PTSD 
and chronic fatigue syndrome.  Treatment notes from October 
1996 note complaints of an excessive need to sleep, lack of 
energy, and anxiety.  Treatment notes from December 1996 note 
that the appellant's bank account had been garnished by the 
state of California.  The appellant was noted as complaining 
of increased anxiety and stress.  The appellant requested an 
increase in his Valium and was denied.  

The appellant provided testimony at a personal hearing in 
December 1996.  The issue at the hearing was entitlement to 
an increased rating for PTSD.  See Transcript.  The appellant 
testified that he had lost his previous job due to base 
closure but that he had not been able to subsequently obtain 
further employment.  Tr., p. 2.  The appellant stated that he 
had last worked in June of 1996.  Tr., p. 6.  

The appellant testified that he was unable to take care of 
his daughters after his wife died.  He testified that he 
turned his daughters' care over to some friends of his.  He 
testified that they would take care of them during the week 
and that he would see them on the weekend.  Tr., p. 4.  

The appellant testified that he used to have them Friday 
through Sunday, but that he had had to reduce this to Friday 
and Saturday because his condition had worsened.  Id.  The 
appellant reported having problems relating to his daughters.  
He stated that he would get stressed out very easily at minor 
things.  He testified that he would "trip off the line" at 
his oldest daughter for knocking over a glass of water.  Id.  

The appellant testified that he was pretty much isolated from 
the community.  He testified that he would try to go to 
church but that it had become a problem in the last two years 
due to his increased use of Valium.  Tr., pp. 4-5.  The 
appellant reported that Valium was the method that enabled 
him to be around people; however, he also reported that it 
also made it difficult to interact because it would make him 
sleepy.  Tr., p. 5.  

Aside from his daughters, the appellant testified to having 
one friend with whom he had a close relationship until he got 
married.  Tr., p. 6.  The appellant testified that the friend 
wanted to spend time with him but that his wife would get 
jealous.  Tr., pp. 6-7.  He also reported that the people 
taking care of his daughters were friends of his from church.  
Tr., pp. 7-8.  He testified that leaving his daughters with 
them had worked out for everyone and that they were "real 
close friends."  Id.  

The appellant testified to having frequent nightmares at 
night.  Id.  During the day, the appellant reported 
experiencing a daydream situation wherein a helicopter would 
fly overhead.  He stated that he would watch and wait for it 
to do something.  Id.  He also reported dropping down all the 
time when hearing a car backfire.  The appellant testified 
that the Valium would sedate such reactions, but that the 
level of Valium he was taking made him ineffective in other 
areas.  Id.  

The appellant reported having difficulty keeping things 
organized to the point that he had not been able to file his 
income tax on his own.  Tr., pp. 5-6, 8.  He reported having 
reactions when surrounded by other cars.  He stated that he 
would have reactions he could not stand to have.  

The veteran stated that he had not learned to bring such 
reactions under control; however, he also testified that he 
was normally able to control it with Valium.  When he was 
unable to control his reactions, he stated that he had 
learned to go back later, explain himself, and usually 
apologize.  Tr., p. 6.  

The appellant testified that he had hobbies but that was not 
able to focus or put the time into them.  Tr., p. 8.  When 
asked how he had spent his time over the last six months, the 
appellant testified that he would sleep a lot during the 
night and day.  He also testified that he would spend most of 
his time trying to organize things and locate paperwork in 
order to get his taxes and other things completed.  Id.  

The appellant testified to taking his children to the movies 
on the weekends.  When he was working, the appellant 
testified that he would frequently take them to Disneyland.  
Tr., p. 8.  

In February 1997 treatment notes from the Long Beach VAMC the 
appellant reported that he was so anxious and uncomfortable 
around people that he was having to take extra Valium in 
order to deal with such situations.  The appellant reported 
that he would sleep for the most of one day and then take 30 
milligrams (mg) of Valium the next day to maintain the 
current dosage level.  The appellant reported dreams related 
to war at night.  He also reported that he had been unable to 
keep up with six years of back filing of taxes.  

In a treatment note from the Long Beach VAMC dated March 
1997, Dr. F.D. diagnosed the appellant with PTSD.  Dr. F.D. 
wrote that the appellant had been under continued treatment 
for excessive sleeping, nightmares, mental confusion, 
irritability, decreased energy, depression, and anxiety.  Dr. 
F.D. noted that the appellant's symptoms had remained in 
spite of treatment.  Nor had they been alleviated after he 
had retired from working.  Dr. F.D. concluded that the 
appellant appeared to be permanently disabled and unable to 
work.  She stated that the "chronic fatigue, somnolence, 
etc." would interfere with his ability to effectively work 
on any job.  


In February 1998 the appellant underwent a VA examination for 
mental disorders.  The appellant reported being totally 
disabled and unable to work.  Upon examination of the 
appellant, the examiner diagnosed the appellant with PTSD, 
mild to severe, major depression, and chronic fatigue 
syndrome.  The examiner noted that the appellant's condition 
was manifested by nightmares and had more recently completely 
deteriorated and developed a severe fatigue syndrome with 
mental confusion.  As a result of his condition, the examiner 
concluded that the appellant was unemployable.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Before November 7, 1996, the VA Schedule read, in pertinent 
part, as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 


38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129. In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the VA Schedule reads, in 
pertinent part, as follows: 

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (1998).  


The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
appellant's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the appellant's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

The Board notes that the appellant has been diagnosed with a 
number of non-service connected disabilities, including 
depression, anxiety, and chronic fatigue syndrome.  He has 
also reported symptoms of gagging and vomiting.  However, the 
Board notes that all of the above conditions have been 
discussed in concert with his PTSD.  There is no medical 
evidence in the record separating the effects of the 
appellant's service-connected PTSD from his other non-service 
connected impairments.  

In fact, the October 1995 VA examiner noted that the 
appellant's chronic fatigue syndrome complicated and 
overlapped with the appellant's psychological condition.  In 
the March 1997 staff note, Dr. F.D. diagnosed the appellant 
with PTSD and concluded that he was unable to work due to his 
"chronic fatigue, somnolence, etc."  In general, the above 
conditions have been referred to in concert with the 
appellant's PTSD in progress notes and examination reports.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  Thus, the Board shall consider all of the 
appellant's various symptoms in assigning a rating for the 
appellant's service-connected PTSD.  See Mittleider at 182.  

A.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from November 7, 1996.  

The Board concludes that the evidence demonstrates that the 
appellant's PTSD warrants a rating of 100 percent from June 
1996, based on the old regulations.  

The United State Court of Appeals for Veterans Claims (Court) 
has essentially held that, under 38 C.F.R. § 4.132 of the old 
regulation, the three criteria in Diagnostic Code 9411 for a 
100 percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

After carefully reviewing the evidence of record, the Board 
finds that the appellant has presented competent evidence 
demonstrating that his PTSD is of such severity that he has 
been unable to obtain or retain employment from June of 1996.  

At his personal hearing in December 1996, the appellant 
testified that he had not been working since June 1996 and 
had not been able to become re-employed.  Tr., pp. 1, 6.  In 
a March 1997 staff note from the Long Beach, California VAMC, 
Dr. F.D. diagnosed the appellant with PTSD and concluded that 
he appeared to be permanently disabled and unable to work due 
to his symptomatology.  The February 1998 VA examiner 
concluded that the appellant was unemployable due to his 
physical and mental condition.  

Therefore, the Board finds that, from June 1996, the evidence 
of record strongly supports a finding that the appellant's 
PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus, the Board 
finds that the old criteria for an evaluation of 100 percent 
have been met.  See Johnson, 7 Vet. App. at 97.

The Board notes that as a 100 percent evaluation has been 
granted under the old criteria from June 1996, consideration 
of the appellant's disability under the new criteria of 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (1998) has been 
rendered moot.

The Board notes that the initial issue on appeal was whether 
the appellant was entitled to a rating in excess of 30 
percent prior to November 7, 1996.  As the appellant has been 
found to warrant a disability rating of 100 percent for PTSD 
back to June 1996, the Board will now address whether the 
appellant was entitled to a rating in excess of 30 percent 
for PTSD prior to June 1996.  

B.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to June 1996.  

The Board notes at the outset that the issue of entitlement 
to an increased rating for PTSD prior to June 1996 will not 
entail application of the amended regulations which went into 
effect on November 7, 1996.  

The Court has held that 38 U.S.C. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law because such a law 
is not lawfully effective prior to its effective date.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  Therefore, the 
Secretary's legal obligation to apply November 7, 1996 as the 
effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Id.  

The Board finds that, prior to June 1996, the appellant's 
PTSD warranted a 70 percent disability rating.  At the August 
1991 VA examination, the examining physician concluded the 
appellant's occupational impairment was moderate to severe.  
The examiner found that the appellant was probably correct in 
his assessment that he was retaining his current employment 
largely because of his long history with the company and his 
employer's good will.  The examiner further found that the 
appellant's employability elsewhere was highly doubtful.  

The appellant also displayed an impairment in his ability to 
establish and maintain favorable relationships with people.  
The appellant reported being socially isolated at the August 
1991 VA examination and that he would try to avoid people.  
He also reported that his children were under the care of 
others because he did not have the physical energy to care 
for them and work.  The examiner concluded that the appellant 
had a moderate social impairment.  The appellant reported at 
the October 1995 VA examination that he had to force himself 
to interact with people.  He reported getting panicky and 
claustrophobic in traffic jams and elevators.  

The Board concludes that the above evidence demonstrates that 
the appellant's PTSD more nearly approximates the criteria 
required for the 70 percent rating prior to June 1996.  38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).  

The Board concludes that the appellant's PTSD does not 
warrant a rating of 100 percent prior to June 1996.  The 
evidence existing prior to June 1996 shows that the appellant 
was still working up until June 1996.  It was noted that the 
appellant was working at the August 1991 VA examination.  



While the August 1991 VA examiner concluded that the 
appellant's ability to obtain employment elsewhere was highly 
doubtful, he did not specifically conclude that he would be 
unable to obtain employment.  In addition, the August 1991 VA 
examiner concluded that the appellant had a moderate to 
severe occupational impairment.  

More significantly, it was noted during the October 1995 VA 
examination, that the appellant was still working and that he 
had reported being returned from light duty to full duty at 
work.  Finally, the appellant testified at the hearing that 
he had been working until June of 1996.  Tr., p. 6.  

Nor does the evidence show that the appellant was virtually 
isolated in the community.  The appellant reported social 
isolation and that he would try to avoid people when examined 
by VA in August 1991.  However, the appellant also reported 
that he was able to go to church.  The appellant reported 
during the October 1995 VA examination that he would force 
himself to interact with people in spite of his symptoms.  

The veteran also indicated that he went to church and that he 
spent time with his children on the weekend.  He stated that 
he had two close friends who took care of his children during 
the week.  The appellant testified at his personal hearing 
that he used to take his daughters to Disneyland when he was 
working.  Tr., pp. 7-8.  The above evidence demonstrates that 
a rating of 100 percent for PTSD prior to June 1996 is not 
warranted.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3/321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  

As to the disability picture presented in this case prior to 
June 1996, the Board cannot conclude that with respect to 
PTSD, the appellant's disability picture was so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, 
factors lacking in the veteran's evidentiary record for this 
period of time, as to preclude the application of the regular 
schedular criteria.  The Board concludes that the 70 percent 
evaluation granted for PTSD prior to June 1996 adequately 
compensates the veteran for his psychiatric disability with 
no need to resort to extraschedular evaluation for a grant of 
a higher rating.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
from June 1996, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a 70 percent evaluation for PTSD is granted 
prior to June 1996, subject to the regulations governing the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

